In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-13-00131-CR
                                 ________________________

                             JUSTIN WADE RAGAN, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 355th District Court
                                     Hood County, Texas
               Trial Court No. CR12258; Honorable Ralph H. Walton, Jr., Presiding


                                        September 11, 2014

                                MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.

      In August 2012, Appellant, Justin Wade Ragan, was indicted for capital murder.1

The State chose not to seek the death penalty, and following a three-day jury trial,

Appellant was found guilty and sentenced to life without parole.2 In presenting this



      1
          TEX. PENAL CODE ANN. § 19.03 (West Supp. 2014).
      2
          TEX. PENAL CODE ANN. § 12.31(a)(2) (West Supp. 2014).
appeal, counsel has filed an Anders3 brief in support of a motion to withdraw. We grant

counsel’s motion, modify the judgment in part and, as modified, affirm the judgment.


                                            BACKGROUND


      This prosecution arises out of a homicide by gunshot that occurred during the

course of a robbery in a bar located in Grandbury, Texas, on January 17, 2012.

Appellant was linked to the homicide by physical evidence.                    Additionally, Appellant

confessed to the shooting. Twice, to two separate civilian witnesses, who testified at

trial, and also to law enforcement officials in a recorded statement that was admitted

during trial and played for the jury. Although Appellant did not testify, his defensive

theory was that the shooting occurred as the result of an accidental discharge of the

firearm. At the conclusion of the evidence, the trial court presented its charge to the

jury. The Charge of the Court included capital murder as charged in the indictment, as

well as the lesser included offense of murder. The jury returned a verdict of guilty as to

the offense of capital murder and this appeal followed.


                                       MOTION TO WITHDRAW


      In support of his motion to withdraw, counsel addresses potential issues

concerning a motion to suppress Appellant’s inculpatory statements, jury selection,

evidentiary objections and sufficiency of the evidence, before he candidly certifies he

has diligently reviewed the record, and, in his opinion, the record reflects no reversible

error upon which an appeal can be predicated. Anders v. California, 386 U.S. 738, 744-



      3
          Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                    2
45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1987); Monroe v. State, 671 S.W.2d 583, 585 (Tex.

App.—San Antonio 1984, no pet.). Thus, he concludes the appeal is frivolous.


        Counsel candidly discusses why, under the controlling authorities, there is no

error in the court’s judgment. See High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App.

1978). He also shows he sent a copy of his brief to Appellant and informed Appellant

that, in his view, the appeal is without merit.      Counsel demonstrates he notified

Appellant of his right to review the record and file a pro se response if he desired to do

so. Furthermore, the Clerk of this Court also advised Appellant by letter of his right to

file a response to counsel’s brief. Appellant did not file a response. The State elected

not to file a brief.


        We have independently examined the entire record to determine whether there

are any non-frivolous grounds which might support the appeal. See Penson v. Ohio,

488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We have found no such grounds. After reviewing the

record and counsel’s brief, we agree with counsel that the appeal is frivolous. See

Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005).


                                    ATTORNEY’S FEES


        In our review of the record, we noticed the judgment assessed $16,966.41 in

“Court Costs” against Appellant. The Bill of Costs provided by the District Court Clerk

indicates that $519.00 was for actual court costs and $16,447.41 was for court-

appointed attorney’s fees.    There is no evidence of record indicating there was a

change in Appellant’s status as an indigent since being indicted. To the contrary, for

                                            3
purposes of this appeal, the trial court found Appellant indigent and appellate counsel

was appointed to represent him.


         Once a criminal defendant has been found to be indigent, he is presumed to

remain indigent for the remainder of the proceedings until a material change in a

defendant’s financial resources occurs. See TEX. CODE CRIM. PROC. ANN. art. 26.04(p)

(West Supp. 2014). Further, in order to assess attorney’s fees in a judgment, a trial

court must first determine the defendant has the financial resources that enable him to

offset in part or in whole the costs of legal services provided. See id. at art. 26.05(g)

(West Supp. 2014). See also Mayer v. State, 309 S.W.3d 552, 555-56 (Tex. Crim. App.

2010).    Additionally, the record must reflect some factual basis to support the trial

court’s determination. See Barrera v. State, 291 S.W.3d 515, 518 (Tex. App.—Amarillo

2009, no pet.); Perez v. State, 280 S.W.3d 886, 887 (Tex. App.—Amarillo 2009, no

pet.). This did not occur here. Instead, Appellant’s indigent status continued to his

appeal.


         No objection is required to challenge the sufficiency of the evidence regarding a

defendant’s ability to pay court-appointed attorney’s fees, Mayer, 309 S.W.3d at 556,

and the proper remedy is to delete the court-appointed attorney’s fees from the Bill of

Costs and any ensuing order permitting withdrawals from Appellant’s inmate account.

Cates v. State, 402 S.W.3d 250, 251-52 (Tex. Crim. App. 2013).           Accordingly, the

judgment is modified to reflect $519.00 in court costs, and the District Clerk is ordered

to prepare an amended Bill of Costs.




                                             4
        Counsel’s motion to withdraw is granted and the trial court’s judgment is affirmed

as modified.4



                                                          Patrick A. Pirtle
                                                              Justice

Do not publish.




        4
          In granting counsel’s motion to withdraw, we remind him of his “educational” duty to inform
Appellant of this Court’s decision and of his right to file a pro se petition for discretionary review in the
Criminal Court of Appeals, Ex parte Owens, 206 S.W.3d 670, 673-74 (Tex. Crim. App. 2006).


                                                     5